DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 08/24/2020
Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the electronic circuit" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears should be --the electronic integrated circuit--.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 11 recite the limitation "in any of but not limited to", this claimed limitation is indefinite since the metes and bounds of limitation “in any of but not limited to" is unclear and cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barmoav et al (US-2018/0152783, hereafter, Barmoav).
Regarding claim 1, Barmoav discloses an audio system (see Fig. 1) comprising: 
at least one sound generation device (100) comprising at least an acoustic transducer (left speaker 111, right speaker 112) and an electronic integrated circuit (103); a communication bus connected to the at least one sound generation device and ¶ [0039]-[0042]); and a power bus connected to the at least one sound generation device (power supply 133); wherein the acoustic transducer includes at least one of the following groups: a membrane and an acoustic modulator; or a membrane, acoustic resonator, and acoustic coupler (see ¶ [0028]), and wherein the electronic integrated circuit (103) is configured to receive the digital signal and generate an analog electric signal to operate the acoustic transducer to generate an audio signal in accordance with the control signal (see ¶ [0036]).  
Regarding claims 2-3, see Bluetooth module 163 in Fig. 1 for wireless signal transmission and reception for the audio system.  

Regarding claim 4, Barmoav discloses an audio system (see Fig. 1) comprising: 
at least an acoustic transducer (left speaker 111, right speaker 112), wherein the acoustic transducer includes at least one of the following groups: a membrane and an acoustic modulator; or a membrane, acoustic resonator, and acoustic coupler (see ¶ [0028]); 
at least one microphone (105) receiving an acoustic signal; 
at least one electronic integrated circuit (103) connected to the acoustic transducer and microphone (see Fig. 1); 
a digital signal comprised of one or more audio streams and control signals (digital signal received in the controller 103);
a communication bus connected to the at least one electronic integrated circuit (103) and communicating a digital signal comprised of one or more audio streams and ¶ [0039]-[0042]); and a power bus connected to the at least one sound generation device (power supply 133); 
wherein the electronic integrated circuit (103) is configured to receive the digital signal and generate an analog electric signal to operate the acoustic transducer to generate an audio signal in accordance with the control signal (¶ [0039]-[0042]) and in relation to an acoustic signal received from a microphone (see ¶ [0059]).  
Regarding claims 5 and 7, see Bluetooth module 163 in Fig. 1 for wireless signal transmission and reception for the audio system.  
Regarding claims 6 and 8, see Fig. 6 and ¶ [0059]-[0062].
Regarding claim 9, Barmoav discloses the audio system is preferably located on the shoulders of the office in ¶ [0021], which is embedded in a wearable element such as shirt.
Regarding claim 10, Barmoav discloses the acoustic signal from the microphone 105 in Fig. 1 and ¶ [0038] is used for converting sound into electric signal which is not limited to; measuring location using acoustic echo location; gesture recognition; face recognition; fingerprint recognition; measuring distance.
Regarding claim 11, Barmoav discloses the audio system generate an audio signal in hearable or steerable speakers 101, 102 (see Fig. 1).
Regarding claim 12, Barmoav discloses the audio system is configured to generate an audio signal in a portable speaker, speaker box 101, 102 (see Fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manabe, Bank et al, Pompei and Pompei are relevant prior to the instant application.  The cited references disclose various parametric audio systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 02/24/2022